In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00402-CV
     ___________________________

  BRANDON TODD MASSEY, Appellant

                     V.

NASA FEDERAL CREDIT UNION, Appellee




 On Appeal from County Court at Law No. 1
           Parker County, Texas
      Trial Court No. CIV-20-0453


   Before Birdwell, Bassel, and Womack, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On December 11, 2020, and January 8, 2021, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal

unless appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant

has not done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: January 28, 2021




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                           2